Citation Nr: 0018057	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cold injury to the 
hands and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.   


FINDING OF FACT

The claim of entitlement to service connection for a cold 
injury to the hands and feet is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.   


CONCLUSION OF LAW

The claim of entitlement to service connection for a cold 
injury to the hands and feet is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the instant case, the appellant's service medical records 
show that in June 1952, the appellant was treated for verruca 
vulgaris of the right palm.  In addition, the records reflect 
that in June and July 1952, the appellant was treated for 
fungus of the feet.  The records further show that in July 
1952, the appellant was treated for possible "infectious 
eczema . . . dermatitis."  

The appellant's personnel records show that he participated 
in the Wonsan-Hungnam-Chosin Campaign in Northern Korea from 
October 1950 to December 1950.  In addition, the appellant's 
discharge certificate, dated in August 1952, shows that he 
served in the Wonsan-Hungnam-Chosin Campaign.  According to 
the discharge certificate, the appellant's Military 
Occupational Specialty (MOS) was as an amphibian truck 
crewman.  

In May 1998, the appellant underwent a VA cold injuries 
examination.  At that time, he stated that while he was 
serving in Korea, he participated in the battle of the Chosin 
Reservoir in November 1950.  The appellant indicated that 
during that period of time, he was exposed to cold weather 
for approximately two weeks.  He noted that due to the cold 
weather, he developed symptoms in his hands, feet, ears, and 
nose.  According to the appellant, his feet were white, hard, 
and numb with pain in the toes and heels.  The appellant 
reported that he did not receive any medical treatment for 
his symptoms, and that when he was evacuated to Pusan and 
later to Japan, his feet warmed spontaneously.  He stated 
that he was never given any formal treatment for his problem.  
According to the appellant, his nose, face, and ears became 
asymptomatic.  The appellant revealed that his hands also 
became asymptomatic, with the exception of some occasional 
stiffness of the right ring and middle fingers which was 
transient.  However, the appellant noted that his feet 
continued to be sore most of the time and that his toes felt 
like they were falling off.  The appellant indicated that he 
also felt a burning sensation on the insides of both of his 
feet and toes.  He denied having any amputations, 
hyperhidrosis, causalgia, or renal stigmata.  According to 
the appellant, he had had no breakdown, ulcerations, or other 
disturbances of nail growth or any true joint stiffness.  The 
examining physician stated that the only sign of fungal 
infection was that the appellant had a thickening of the big 
toenails, bilaterally.  

The physical examination showed that the skin was somewhat 
rubicund, but warm and dry on the feet and hands.  The pulses 
at the wrists and feet were all present and normal.  There 
was slight tenderness of both heels and the mid plantar 
region, bilaterally.  There was no atrophy of the feet or 
skin, and there was normal hair growth on the legs.  
According to the examiner, there were no other physical 
findings.  The examiner stated that the appellant was a 
diabetic and was currently taking medication.  However, the 
examiner noted that the appellant did not seem to have any 
neuropathy or any other evidence of secondary changes due to 
the diabetes mellitus.  The examiner reported that the 
appellant had not noted any current problems when exposed to 
the cold in the winter time.  The diagnosis was of status 
post exposure to cold.  The Board also notes that in the 
appellant's May 1998 VA feet examination, the examining 
physician noted that the appellant's feet examination was 
essentially as described under the cold injury examination.  
At that time, the appellant was diagnosed with status post 
cold injury to feet.  

In the appellant's May 1998 VA cold injuries examination, the 
appellant had x-rays taken of his feet.  The x-rays were 
interpreted as showing the following: (1) bilateral large 
heel spurs, (2) spur-like calcification at the insertion of 
each achilles' tendon, along each medial malleolus, and 
medially along each navicular, and (3) some mild 
osteoarthritic changes elsewhere about each foot, not in 
themselves remarkable given the appellant's age.  

A VA examination for arteries and veins was conducted in May 
1998.  At that time, the examining physician stated that the 
appellant did not have any symptoms referable to arterial, 
vascular, or venous disease.  The examiner indicated that the 
appellant was a diabetic who had also been diagnosed with 
chronic atrial fibrillation and hypothyroidism.  According to 
the examiner, the appellant had not had any other problems 
relating to his heart or to his arteries or veins.  The 
examiner reported that upon physical examination, there was 
no abnormality that he could find of the peripheral 
vasculature.  The diagnosis was of a normal peripheral 
vasculature.  

In May 1998, the appellant underwent a VA hands examination.  
At that time, he noted that the only symptoms he had which 
related to his exposure to cold was some stiffness of the 
right ring and middle fingers when he awoke in the mornings.  
The appellant stated that the stiffness would work out and 
that he had no other symptoms.  According to the appellant, 
he had full dexterity of both hands.  He indicated that he 
had never had problems dropping things and that he had worked 
as a beer salesman for many years, retiring in 1986, without 
problems.  The physical examination showed that the 
appellant's hands appeared normal, and the dexterity was 
normal.  The appellant's range of motion was normal, and his 
grip was 85 degrees bilaterally.  He did not have any 
ulcerations or scars on the hands.  The diagnosis was of 
normally functioning hands.  

In a report entitled "Protocol Examination History for Cold 
Injuries," dated in December 1998, the appellant stated that 
he had suffered his cold injury while participating in the 
Chosin Reservoir Campaign.  The appellant indicated that at 
that time, he developed frostbite and frozen feet.  He noted 
that the toes on both of his feet felt as if they were 
falling off.  In regards to the parts of his body that were 
affected by the cold injury, the appellant responded that his 
right hand, both feet, both ears, and his nose were all 
affected.  According to the appellant, the condition at the 
time of his injury was a blizzard condition, with a 
temperature of 30 degrees below zero.  The appellant reported 
that he was exposed to the cold weather for two weeks, and 
that the weather was "wet."  He stated that during the 
campaign, he was a driver and transported the dead and 
wounded.  According to the appellant, his nose, fingers, and 
toes became numb, and he developed pain in his arches.  The 
appellant indicated that the soles of his feet burned off and 
on.  He noted that he did not receive medical treatment, and 
that the symptoms lasted for a period of "weeks."  The 
appellant reported that at present, he had pain in his arches 
and numbness in his toes.  According to the appellant, he 
also had a burning pain in the soles of his feet and a 
shooting pain up his leg.  

In the appellant's substantive appeal, dated in February 
1999, the appellant contended that during his participation 
in the Chosin Reservoir Campaign, he was exposed to extremely 
cold weather and suffered cold weather injuries to his hands 
and feet.  The appellant maintained that following the 
campaign, he continued to suffer from the residuals of his 
exposure to cold weather.  The appellant stated that at 
present, he experienced chronic cold sensitivity, pain, 
inflammation, tingling, and burning.  The appellant submitted 
an article regarding cold injuries and the Chosin Reservoir 
Campaign.  According to the article, the Chosin Reservoir was 
conducted during the Korean War from October to December 1950 
in temperatures of twenty degrees below zero.  The article 
reflects that during the campaign, many participants suffered 
from frostbite for which they received no treatment.  

In the instant case, the Board notes that the appellant's 
service medical records show that in June 1952, the appellant 
was treated for verruca vulgaris of the right palm, and in 
June and July 1952, he was treated for fungus of the feet.  
In addition, the records further reflect that in July 1952, 
the appellant was treated for possible "infectious eczema . 
. . dermatitis."  Moreover, although in the appellant's May 
1998 VA examination for arteries and veins, the appellant was 
diagnosed with a normal peripheral vasculature, and in his 
May 1998 VA hands examination, he was diagnosed with normally 
functioning hands, the Board observes that in his May 1998 VA 
cold injuries examination, he was diagnosed as status post 
exposure to cold, and in his May 1998 VA feet examination, he 
was diagnosed as status post cold injury to feet.  The Board 
further notes that the appellant has maintained that he had 
sustained cold exposure while in Korea under combat 
conditions during the Chosin Reservoir Campaign.  In that 
regard, the Board observes that in the July 1998 rating 
action, the RO confirmed that the appellant had combat duty 
in Korea between September 1950 to March 1951, and that he 
had participated in the Chosin Reservoir Campaign.  
Additionally, the appellant has repeatedly contended that he 
currently suffers from symptoms related to his in-service 
cold injury of the hands and feet.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 
(1995) (a lay statement is considered to be competent 
evidence when it concerns the features or symptoms of the 
veteran's injury or illness).  Thus, presuming the 
credibility of the appellant's lay statements, the Board 
determines that such statements constitute competent lay 
evidence of in-service incurrence of cold exposure to the 
hands and feet, with a continuance of the same symptoms, 
post-service.  See Robinette v. Brown, 8 Vet. App. 69, 75 
(1995).  As such, the appellant's statements represent 
evidence of continuity of symptomatology, and they are 
considered competent lay observations that relate the present 
condition of status post cold injury to feet, to the post-
service symptomatology.  See Savage v. Gober, 10 Vet. App. at 
498; Caluza v. Brown, 7 Vet. App. at 498.  Therefore, under 
such circumstances, the claim for service connection for a 
cold injury to the hands and feet is well-grounded.  See also 
Mattern v. West, 12 Vet. App. 222, 226 (1999) (a well-
grounded determination requires only a preliminary threshold 
of plausibility with enough of an evidentiary basis to show 
that the claim is capable of substantiation.)   

ORDER

The claim of service connection for a cold injury to the 
hands and feet is well-grounded.  


REMAND

The Board notes that in regards to the appellant's claim for 
service connection for a cold injury to the hands and feet, 
in light of the above, as the appellant has submitted a well-
grounded claim, the VA has a duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  

In that regard, the Board observes that service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

As previously stated, the appellant contends that during his 
participation in the Chosin Reservoir Campaign, he was 
exposed to extremely cold weather and suffered cold weather 
injuries to his hands and feet.  The appellant maintains that 
following the campaign, he continued to suffer from the 
residuals of his exposure to cold weather.  According to the 
appellant, at present, he has pain in his arches, numbness in 
his toes, and a burning pain in the soles of his feet.  He 
further notes that he has stiffness in his right hand.  

In light of the above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination would be of 
assistance in rendering a determination regarding this issue.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Accordingly, the 
appellant's claim is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a cold 
injury to his hands and feet.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a VA cold injury 
examination by an appropriate specialist 
in order to determine the nature and 
extent of any residuals of cold exposure 
the appellant my now have.  The claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file, including the 
appellant's service medical records 
showing treatment for verruca vulgaris, 
fungus of the feet, and possible eczema.  
All testing deemed necessary should be 
performed.  The examiner should then 
provide an opinion as to the likelihood, 
i.e., whether it is at least as likely as 
not, that the appellant incurred a cold 
injury to his feet and/or hands during 
service, and if so, whether it is at 
least as likely as not that there are 
current residuals of that injury.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action. Thereafter, the RO should then 
readjudicate the issue of entitlement to 
service connection for a cold injury to 
the hands and feet.   

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



